 1

 2
 3

 4

 5

 6
 7

 8                           UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA

10   SCOTT JOHNSON,                                 Case No.: 5:18-CV-01056-EJD
11          Plaintiff,                              ORDER [proposed]
12 v.
   CARLO AMERICA·
13 LIDIAAMERICA; '
   AMRIK TOHAL-
14 KULDIP JOHAL; and Does 1-10,
15          Defendants.
16
         The Court hereby vacates all currently set dates, with the expectation that the parties
17
     will file a Joint Stipulation for Dismissal within 60 days. The Court sets a Status
18
     Conference/OSC for     2/28/2019    a t10
                                            _ am pm
                                                 XX at which the parties, by and through
19
     their attorneys of record shall show cause why this case is not dismissed. If this case is
20
     dismissed prior to this hearing, the hearing will be automatically vacated and no
21
     appearance shall be required. The parties shall file a response to Order to Show
22                             Cause or Stipulated Dismissal by 2/18/2019.
     IT IS SO ORDERED.
23
24
     Dated: _ _ _ __
            12/20/2018
25                                          HONORABLE EDWARD J. DAVILA
26                                          United States District Judge
27

28



     Order [proposed]                        -1-                5:18-CV-01056-EJD
